DETAILED ACTION
This Office action is in response to Amendment filed on 08/09/2022.  Claim 1 is canceled with claims 2-25 previously canceled.  Claims 26-45 are newly added.  Claims 26-45 remain pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on 08/09/2022 has been entered.

Claim Rejections - Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1)-706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 26-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,999,145 (US 10999145 B2, hereinafter “Patent 1”) and claims 1-23 of U.S. Patent No. 10,728,096 (US 10728096 B2, hereinafter “Patent 2”).  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 26-45 of the instant application are broader in every aspect than the corresponding claims of Patent 1 (US 10999145 B2) and Patent 2 (US 10728096 B2) and are therefore anticipated by claims 1-23 of Patent 1 (US 10999145 B2) and claims 1-23 of Patent 2 (US 10728096 B2).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 26, 29-33, 36-40, and 43-45 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Chen et al. (US 8875223 B1, hereinafter “Chen”).

Regarding claim 26 (and similarly claims 33 and 40), Chen discloses:
A network system comprising:
a set of network elements to interconnect a set of host devices, the set of network elements having a physical topology defined by physical links between network elements in the set of network elements and a logical topology defined by a flow of network data between a network service device and a client of the network service device, wherein the physical topology differs from the logical topology (remote security devices in communication with computing devices forming network topology with flow based security gateway such as firewall device, Chen: Col. 2 lines 22-31, Col. 3 lines 46-58); and
a network management device configured to automatically integrate the network service device into the network system in response to coupling the network service device into the network system: logically couple one or more host devices in the set of host devices to the network service device independently of a location of the one or more host devices and the network service device within the physical topology (console device identifying updated set of security gateways with new security policies and automatically changing network topology, Chen: Col. 2 lines 22-31, Col. 3 lines 46-58, Col. 6 lines 56-67, Col. 7 lines 1-4, Col. 14 lines 14-25);
discover a service policy of the network service device using a native API of the network service device (selecting security policy specifying preferences for performing security processing on network traffic, Chen: Col. 7 lines 34-45); and
automatically configure the logical topology of one or more network elements of the set of network elements to implement the service policy of the network service device by: generating a set of network configuration changes to insert the network service device into the network system; and distributing the set of network configuration changes to the one or more network elements (automatically changing network topology by changing associations between new security gateway and remote security devices and distributing new configurations to remote security devices, Chen: Col. 6 lines 56-67, Col. 7 lines 1-4).

Regarding claim 29, Chen teaches all the claimed limitations as set forth in the rejection of claim 26 above.
Chen further discloses:
wherein the network service device is a network security device (remote security devices in communication with computing devices forming network topology with flow based security gateway such as firewall device, Chen: Col. 2 lines 22-31, Col. 3 lines 46-58).

Regarding claim 30, Chen teaches all the claimed limitations as set forth in the rejection of claim 26 above.
Chen further discloses:
monitor the network service device for a change in the service policy (identifying updated set of security gateways with new security policies, Chen: Col. 6 lines 56-67, Col. 7 lines 1-4, col. 14 lines 14-25).

Regarding claim 31, Chen teaches all the claimed limitations as set forth in the rejection of claim 26 above.
Chen further discloses:
periodically polling the network service device for the service policy and comparing the service policy to a cached version of the service policy (periodically identifying updated set of security gateways with new security policies, Chen: Col. 6 lines 56-67, Col. 7 lines 1-4, col. 14 lines 14-25).

Regarding claim 32, Chen teaches all the claimed limitations as set forth in the rejection of claim 26 above.
Chen further discloses:
in response to detecting a change in the service policy, automatically configuring the network system to implement the change (identifying updated set of security gateways with new security policies and automatically changing network topology, Chen: Col. 2 lines 22-31, Col. 3 lines 46-58, Col. 6 lines 56-67, Col. 7 lines 1-4, Col. 14 lines 14-25).

Regarding claims 36-39 and 43-45, they do not teach or further define over the limitations in claims 29-32.  Therefore, claims 36-39 and 43-45 are rejected for the same reasons as set forth in the rejections of claims 29-32 above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 27, 28, 34, 35, 41, and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 8875223 B1) in view of Leech et al. (US 2011/0119390 A1, hereinafter “Leech”).

Regarding claim 27, Chen teaches all the claimed limitations as set forth in the rejection of claim 26 above.
Chen does not explicitly disclose:
detect movement of the client of the network service device from a first network location to a second network location, and automatically reconfigure the network system based on the movement. 
However, in the same field of endeavor, Leech teaches:
detect movement of the client of the network service device from a first network location to a second network location, and automatically reconfigure the network system based on the movement (updating network topology based on VLAN membership change, Leech: [0022], [0023]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen in view of Leech in order to further modify the system for automatically changing network topology based on updated set of security gateways with new security policies from the teachings of Chen with the system for updating network topology based on VLAN membership change from the teachings of Leech.
One of ordinary skill in the art would have been motivated because it would have enhanced bandwidth preservation, manageability, and security (Leech: [0022]).

Regarding claim 28, Chen in view of Leech teaches all the claimed limitations as set forth in the rejection of claim 27 above.
Chen in view of Leech further discloses:
automatically disable re-direction to the network service device on a first network element associated with the first network location; and automatically enable re-direction to the network service device on a second network element associated with the second network location (restricting and enabling forwarding of frames based on VLAN, Leech: [0022], [0023]).

Regarding claims 36-39 and 43-45, they do not teach or further define over the limitations in claims 29-32.  Therefore, claims 36-39 and 43-45 are rejected for the same reasons as set forth in the rejections of claims 29-32 above.






Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
In the case of amendments, applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and support, for ascertaining the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIL H. LEE whose telephone number is 571-272-3408.  The examiner can normally be reached on Mon-Fri: 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J. Gillis can be reached on 571-272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIL H. LEE/
Primary Patent Examiner, Art Unit 2446